ITEMID: 001-99382
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF LOGVINENKO v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 5-1;Violation of Art. 5-3
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 6. The applicant was born in 1984 and is serving a prison sentence in the Ivanovo Region.
7. On 2 January 2002 the applicant was arrested on suspicion of manslaughter.
8. On 5 January 2002 the prosecutor's office authorised the applicant's detention pending investigation. The applicant's detention was extended on several occasions. The parties did not submit copies of the relevant court orders. According to the Government, when deciding on the applicant's pretrial detention, the domestic authorities noted that he had been charged with very serious offences, including two counts of manslaughter, and that he might abscond or interfere with administration of justice if released.
9. On 26 June 2003 the Regional Court authorised the applicant's detention pending the study of the case-file. In particular, the court noted:
“... [the applicant] is charged with several criminal offences, including very serious ones. It is still necessary to keep him in custody. The court does not consider it possible to apply any other restrictive measure ...
The materials submitted show that ... at school [the applicant] received satisfactory references concerning his character. He had a criminal record. In May 2001 he was found guilty by the Leninskiy District Court of Ivanovo of robbery, extortion and theft and received a conditional sentence. His criminal record was erased by virtue of the amnesty decree. He also has a history of administrative misdemeanours. The references concerning his character obtained from the place of his residence are negative. His parents cannot control his behaviour. His conduct is socially dangerous. He has [repeatedly] failed to comply with internal regulations at the remand centre.
In such circumstances, the court concludes that the applicant should be detained pending the study of the case-file ...”
10. On 22 April 2004 the Leninskiy District Court of Ivanovo concluded the trial of six defendants. The District Court found the applicant guilty of trespassing and manslaughter and sentenced him to nine years and four months' imprisonment.
11. On 25 May 2004 the Ivanovo Regional Court upheld the applicant's conviction on appeal. The applicant and F., one of his co-defendants, sought supervisory review of the judgments.
12. On 23 May 2005 the Supreme Court of the Russian Federation granted their request for supervisory review.
13. On 22 June 2005 the Supreme Court quashed the judgments of 22 April and 25 May 2004 in respect of the applicant and F. and remitted the matter to the lower courts for fresh consideration. It further extended, without specifying the grounds, the defendants' detention pending trial until 22 September 2005.
14. On 12 July 2005 the Leninskiy District Court of Ivanovo received the case file.
15. On 28 July 2005 the District Court scheduled the hearing of the case for 11 August 2005 and dismissed a request by the defendants for release. In particular, the court noted:
“F. and [the applicant] are charged with ... a very serious criminal offence against life and health.
In view of the above, the restrictive measure used in respect of F. and [the applicant] should remain unchanged.”
16. On 11 August 2005 the District Court stayed the proceedings owing to F.'s counsel's failure to appear. On 8 September 2005 the Regional Court found the decision of 11 August 2005 unlawful and quashed it on appeal.
17. The decision of 28 July 2005 was upheld on appeal by the Ivanovo Regional Court on 25 August 2005.
18. On 1 December 2005 the District Court issued an order authorising the defendants' pre-trial detention until 12 April 2006. In particular, the court noted:
“[The court] does not discern any grounds, as established by law, to change or lift the restrictive measure earlier applied in respect of [the defendants] since the circumstances taken into account by the court at the time the restrictive measure was applied have not ceased to exist. [The defendants] are charged with a very serious criminal offence ...”
19. On 12 January 2006 the Regional Court upheld the decision of 1 December 2005 on appeal. The court dismissed, inter alia, the applicant's complaint that his detention after 23 September 2005 had been unlawful. In particular, the court noted as follows:
“The supervisory-review court quashed the verdict and subsequent judicial decisions in respect of [the applicant] and F. and decided to remit the criminal case for fresh consideration to the Leninskiy District Court of Ivanovo. In accordance with Resolution of the Constitutional Court of Russia no. 4-P as of 22 March 2005, it also decided to extend the pre-trial detention in respect of [the applicant] and F. for three months. This decision remained in force until the preliminary hearing of the case [by the trial court].
When the trial court received the case-file, it considered the issue of the [defendants' pre-trial detention] in accordance [with applicable laws]. Pursuant to Article 255 § 2 of the Russian Code of Criminal Procedure, the pre-trial detention in respect of [the applicant] and F. shall be calculated as of the date when the trial court received the case-file, that is, as of 12 July 2005. As a general rule, the period of detention in question shall not exceed six months, notably 12 January 2006. Article 255 § 3 of the Russian Code of Criminal Procedure stipulates that the court may, upon expiry of the six-month period, extend the defendants' pre-trial detention if the defendants are charged with serious and particularly serious criminal offences. Each extension in that case cannot exceed three months. The Resolution of the Constitutional Court of Russia as of 22 March 2005 confirmed that Article 255 §§ 2 and 3 of the Russian Code of Criminal Procedure was not in breach of the Russian Constitution. The [defendants'] complaints in respect of [the alleged unlawfulness of their pre-trial detention] are based on an erroneous interpretation of the applicable rules of criminal procedure.”
20. On 2 March 2006 the District Court further extended the defendants' pre-trial detention until 12 July 2006, noting as follows:
“[The court] does not discern any grounds, as established by law, to change or lift the restrictive measure earlier applied in respect of [the defendants] since the circumstances taken into account by the court at the time the restrictive measure was applied have not ceased to exist. [The defendants] are charged with a very serious criminal offence ...”
21. On 25 April 2006 the Regional Court upheld the decision of 2 March 2006 on appeal.
22. On 7 June 2006 the District Court extended the defendants' pre-trial detention until 12 October 2006. The court reiterated verbatim the reasoning of the previous detention orders. On 4 July 2006 the Regional Court upheld the decision of 7 June 2006 on appeal.
23. On 21 August 2006 the District Court found the applicant guilty of manslaughter and sentenced him to seven years' imprisonment.
24. On 12 October 2006 the Regional Court upheld the applicant's conviction on appeal.
25. Until 1 July 2002 criminal-law matters were governed by the Code of Criminal Procedure of the Russian Soviet Federalist Socialist Republic (Law of 27 October 1960, “the old CCrP”). From 1 July 2002 the old CCrP was replaced by the Code of Criminal Procedure of the Russian Federation (Law no. 174-FZ of 18 December 2001, “the new CCrP”).
26. The Russian Constitution of 12 December 1993 establishes that a judicial decision is required before a defendant can be detained or his or her detention extended (Article 22). Under the old CCrP, a decision ordering pre-trial detention could be taken by a prosecutor or a court (Articles 11, 89 and 96). The new CCrP requires a judicial decision by a court on a reasoned request by a prosecutor supported by appropriate evidence (Article 108 §§ 1, 3-6).
27. Before 14 March 2001, pre-trial detention was authorised if the accused was charged with a criminal offence carrying a sentence of at least one year's imprisonment (Article 96). The amendments of 14 March 2001 repealed the provision that permitted defendants to be remanded in custody on the sole ground of the dangerous nature of the criminal offence they had committed. The new CCrP reproduced the amended provisions (Articles 97 § 1 and 108 § 1) and added that a defendant should not be remanded in custody if a less severe preventive measure was available.
28. Under the new CCrP, “preventive measures” include an undertaking not to leave a town or region, personal surety, bail and detention (Article 98). If necessary, the suspect or accused may be asked to give an undertaking to appear (Article 112). When deciding on a preventive measure, the competent authority is required to consider whether there are “sufficient grounds to believe” that the accused would abscond during the investigation or trial, re-offend or obstruct the establishment of the truth (Article 97). It must also take into account the gravity of the charge, information on the accused's character, his or her profession, age, state of health, family status and other circumstances (Article 99).
29. Before 15 June 2001 the old CCrP set no time-limit for detention pending trial. On 15 June 2001 a new Article, 239-1, entered into force which established that the period of detention pending trial could not generally exceed six months from the date the court received the file. However, if there was evidence to show that the defendant's release might impede a thorough, complete and objective examination of the case, a court could – of its own motion or at the request of a prosecutor – extend the detention by no longer than three months. These provisions did not apply to defendants charged with particularly serious criminal offences. The new CCrP provides that the term of detention pending trial is calculated from the date the court receives the file up to the date on which the judgment is given. The period of detention pending trial may not normally exceed six months, but if the case concerns serious or particularly serious criminal offences, the trial court may approve one or more extensions of no longer than three months each (Article 255 §§ 2 and 3).
30. As regards the rule set forth in Article 255 § 3 of the new CCrP, the Supreme Court noted that, when deciding on extension of a defendant's detention pending trial, the court should indicate the grounds justifying the extension and its time-limit (paragraph 16).
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-1
5-3
